DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-3, 5-10, 12-17, 19 and 20 are pending in the present application, with claims 1, 8, and 15 being independent. Claims 1, 8, and 15 have been amended.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 April 2020, 29 September 2020, 04 May 2021, 21 October 2021 have been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 04 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,719,968 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 7, filed 21 October 2021, with respect to the objection to the claims, along with amendments to the claims, have been fully considered, and are persuasive.  The objection to the claims has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 21 October 2021, with respect to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-3, 5-10, 12-17, 19 and 20, along with amendments to the claims, have been fully considered, but are not persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-3, 5-10, 12-17, 19 and 20 has been maintained. 
Claim 1 recites “receiving an input that selects a graphical element from among a plurality of graphical elements from the client device; assigning the expression to the graphical element based on the input that selects the graphical element; selecting the graphical 
Substantially similar rationale can be applied to claims 8 and 15, since they recite a substantially similar limitation as to that of claim 1.
Claim 2 recites “selecting the graphical element based on the expression and the user profile.”  It remains unclear  when read in light of claim 1 how the selection of the graphical element in claim 2 relates to selecting the graphical element in claim 1 - as claim 1 calls for selecting a graphical element from an input (receiving an input that selects a graphical element) and based on the identifying graphical expression (selecting the graphical element based on the identified expression).  Stated differently, is the selecting step in 
Substantially similar rationale can be applied to claims 9 and 16, since they recite a substantially similar limitation as to that of claim 2.
Claim 7 recites “wherein the selecting the graphical element from among the plurality of graphical elements is based on the expression and the set of attributes of the set of facial landmarks.”  It remains unclear when read in light of claim 1 if how the selection of the graphical element relates to the received input - since claim 1 calls for selecting a graphical element from an input (receiving an input that selects a graphical element from among a plurality of graphical elements) and based on the identifying graphical expression (selecting the graphical element based on the identified expression). Stated differently, is the selecting step in claim 7 related to either instance of selecting in claim 1 or is a standalone limitation, which would call for selecting the graphical element three times. 
Substantially similar rationale can be applied to claim 14, since it recites a substantially similar limitation as to that of claim 7.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receiving an input that selects a graphical element from among a plurality of graphical elements from the client device; assigning the expression to the graphical element based on the input that selects the graphical element; selecting the graphical element based on the identified expression.”  The scope of the corresponding limitation remains unclear when interpreted in light of the corresponding disclosure.  The claim as currently constructed calls for identifying an expression, assigning the expression to a (user) input that selects a graphical element, then selecting the graphical element that was just assigned based on the identified expression. Paragraph 55 sets forth that the user may explicitly provide the expression definitions – such as for instance, the user indicating that in response to detecting a particular expression based on facial tracking inputs, displaying a particular graphical element within the presentation of the image data.  However, this does not appear to clarify the scope of the functionality that does both the assignment step and the selection step based on the assigned expression to graphical element in a single pass. It would appear from paragraphs 54-56 of the corresponding disclosure that the assignment step set forth in paragraph 55 happens at a different time point than the selection step based on the identifying step in paragraph 56. In other words, the disclosure appears to indicate that at time t1, the user assigns a particular expression to a particular graphical element and then at time t2, when the system subsequently detects the expression, the assigned graphical element is selected based on the identified expression based on the movement of the facial tracking landmark from among the set of facial landmarks. The examiner respectfully requests the applicant clarify the scope of the claim language. For the purposes of further examination the examiner is interpreting the claim language along the lines of paragraphs 54-56 of the corresponding disclosure. 

Claims depending upon the independent claims do not cure the noted deficiency and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to the claims from which they depend.
Claim 2 recites “selecting the graphical element based on the expression and the user profile.”  It is unclear when read in light of claim 1 how the selection of the graphical element in claim 2 relates to selecting the graphical element in claim 1 - as claim 1 calls for selecting a graphical element from an input (receiving an input that selects a graphical element) and based on the identifying graphical expression (selecting the graphical element based on the identified expression).  Stated differently, is the selecting step in claim 2 related to either instance of selecting in claim 1 or is a standalone limitation, which would call for selecting the graphical element three times. The examiner respectfully requests the applicant clarify the scope of the aforementioned claim language. For the purposes of further examination, the examiner is interpreting the selection to be associated with the selection step (i.e., “selecting the graphical element based on the identified expression”) of claim 1.
Claims 9 and 16 recite a substantially similar limitation as to that of claim 2 and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 2.
Claim 7 recites “wherein the selecting the graphical element from among the plurality of graphical elements is based on the expression and the set of attributes of the set of facial landmarks.”  It is unclear when read in light of claim 1 if how the selection of the graphical element relates to the received input - since claim 1 calls for selecting a graphical element 
Claim 14 recites a substantially similar limitation as to that of claim 7 and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Publication 2017/0018289 to Morgenstern teaches Emoji as Facetracking Video Masks. Morgenstern further teaches select a graphical element from among a plurality of graphical elements, the graphical element being associated based on a user preference and applying the graphical element to a position upon the image data at the client device, see for instance, paragraphs 28-32 and figs. 3-5. For instance, an animated heart can be displayed above the head of the user based upon the user selection, see for instance, paragraph 32 and fig. 5.
US PG Publication 2017/0083506 to Liu et al. teaches Suggesting Emoji Characters Based on Current Contextual Emotional State of User. Liu further teaches that the selected emoji characters that have been determined are suggested to the user in part…It is noted that the emoji characters are selected emoji characters in that they are particular 
US PG Publication 2018/0026925 to Kennedy teaches Displaying Customized Electronic Messaging Graphics. Kennedy further teaches that a facial expression (happy sad, excited, etc) of the user can be detected and customized graphics can be generate based on the identified mood/expression, see paragraph 53.
Korean Patent Application KR-20130022434-A to Kang teaches an Apparatus and Method for Servicing Emotional Contents on Telecommunication Devices, Apparatus and Method For Recognizing Emotion Thereof, Apparatus and Method For Generating and Matching the Emotional Contents Using the Same. Kang further teaches that avatar matching can recognize an emotion being expressed in an actual image and replace the actual image with an avatar expressed in augmented reality, see paragraph 49. Fig. 2 shows matching an emoticon according to the present invention to use a variety of emoticons for recognizing the emotions expressed in the actual image to increase the transmission effect on the recognized expression, see for instance, paragraph 50 and fig. 2. Emoticons add effect to the specific expression, see page 6, paragraph 4. The emotional content may be composed of, for example, ten male emotional recognition reactions, ten female emotional recognition reactions, and ten animal emotional recognition reactions, see paragraph 51. The facial expressions and emoticons are matched on the screen and transmitted to another user, see paragraph 90.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to either telephone the examiner at 571-270-3875 or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613